Citation Nr: 1222224	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-17 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for mild mid upper lumbar degenerative joint disease.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 1973 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision issued by the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim for an increased rating for his lumbar spine disability.

A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal, namely VA treatment records dated between June 2007 and May 2012.


FINDING OF FACT

The Veteran's mild mid upper lumbar degenerative joint disease manifested as flexion noted to 90 degrees, at worst with subjective complaints of back pain; the record was negative for combined range of motion of the thoracolumbar spine that was not greater than 120 degrees, ankylosis, abnormal gait, abnormal spinal contour, doctor prescribed bedrest, intervertebral disc syndrome, bowel or bladder impairments attributable to this disability, radiculopathy or the radiation of pain or additional limitation of motion due to pain, incoordination, fatigue, weakness or lack of endurance.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for mild mid upper lumbar degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.71a, 4.124a, 5235-5243, 8520 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court for Veterans Appeals (CVAC) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The generic first, third, and fourth elements (contained in the Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice in a June 2007 letter.  This letter informed him of the evidence required to substantiate his claim for an increased rating for his service connected mild mid upper lumbar degenerative joint disease.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This notice provided proper preadjudication notice under Pelegrini.

The June 2007 letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claim for an increased rating and provided specific examples.  This letter notified the Veteran that he may submit statements from his employers and statements from other individuals who could describe the manner in which his disability symptoms have affected him.  The remaining elements of Vazquez-Flores were provided in a December 2008 letter, after the initial adjudication of the Veteran's claim.  The timing deficiency with regard to the December 2008 letter was cured by the readjudication of the claim in an April 2009 statement of the case (SOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  In addition, the Veteran had not alleged prejudice from any notice deficiencies.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, various private treatment records, VA treatment records and the VA examination reports.  The Board notes that the January 2008 VA examiner did not indicate a review the Veteran's claims file.  An examination is not rendered inadequate merely because the claims file was not reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008). 

The Veteran has not alleged that his disability has worsened since his last VA examination.  Moreover, the VA examination reports and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claim for increase. 

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Lumbosacral and cervical spine disabilities are evaluated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 10 percent rating is warranted if forward flexion of the thoracolumbar spine was greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine was greater than 120 degrees but not greater than 235 degrees, where muscle spasms, guarding, or localized tenderness did not result in an abnormal gait or abnormal spinal contour or where there was a vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71a, 5235-5243.

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine was not greater than 120 degrees or that muscle spasms or guarding were severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted for ankylosis of the entire spine.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months and a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, 5243.

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, 5235-5243, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, 5235-5243, Note (2).

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R.        § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

For neurological manifestations, 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve. Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R.  § 4.124a, 8520.  Diagnostic code 8620 refers to neuritis of the sciatic nerve, and 8720 refers to neuralgia of the sciatic nerve.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lumbar Spine Claim

A November 2006 VA treatment note indicated that lumbar X-rays and an Magnetic Resonance Imaging (MRI) scan confirmed degenerative changes.

A January 2008 VA orthopedic examination reflected the Veteran's reports of constant lower back pain and stiffness.  This pain did not radiate, was described as aching and occasionally sharp with a severity level of "8/10."  Pain was elicited with activity and relieved with rest or pain medication.  There was no physician recommended incapacitation or other types of treatment.  Physical examination indicated that his gait and posture were normal.  There was no radiation of pain on movement, muscle spasms or palpable tenderness of the spinous processes, paravertebral musculature or sacroiliac joints.  Flexion was from zero degrees to 90 degrees, extension was from zero degrees to 30 degrees, bilateral lateral flexion was from zero degrees to 30 degrees and bilateral rotation was from zero degrees to 30 degrees.  Repetitive motion did not further limit this range of motion, including for pain, fatigue, weakness, lack of endurance or incoordination.  Straight leg raising test was negative bilaterally in the supine and sitting positions.  There was no ankylosis, deformity, evidence of intervertebral disc syndrome or evidence of spinal nerve root involvement.  Following this examination, a diagnosis of lumbar degenerative disc disease was confirmed.  The examiner opined that there were no symptoms of the condition found on examination.

An August 2010 VA treatment note reflected the Veteran's reports of chronic low back pain.  A diagnosis of chronic low back pain secondary to severe degenerative joint disease at L4-5 and L3-4 was made.

An April 2011 VA treatment note indicated that there was no lumbar tenderness or muscle spasms on physical examination.  The Veteran's spine was straight with range of motion.  Gait was normal and he ambulated freely.

A December 2011 VA treatment note indicated that the Veteran's low back was tender on examination.  A diagnosis of chronic low back pain was made.

An April 2012 VA Disability Benefits Questionnaire (DBQ) reflected the Veteran's reports of recurrent back pain and severe spasms.  Flare-ups or the use of assistive devices were denied.  Physical examination was negative for localized tenderness or pain to palpation of joints and/or soft tissue of the thoracolumbar spine and there was no guarding or muscle spasms.  Forward flexion was from zero degrees to 90 degrees, extension was to 30 degrees, bilateral lateral flexion was to 30 degrees and bilateral lateral rotation was to 30 degrees, all without pain.  Repetitive motion testing did not result in additional limitation of motion.  Sensory examination in the lower extremities was normal and there were no signs or symptoms due to radiculopathy.  Straight leg raising was negative bilaterally.  There were no other neurologic abnormalities such as bladder or bowel problems or intervertebral disc syndrome.

In considering the General Rating Formula for Rating Diseases and Injuries of the Spine, and considering the Veteran's subjective complaints of back pain, the evidence of record shows that flexion was measured to be to 90 degrees, at worst, and combined range of motion of the thoracolumbar spine in excess of 120 degrees.  Although the Veteran generally complained of low back pain, there was no additional limitation of motion due to pain, incoordination, fatigue, weakness or lack of endurance.  38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, supra.  Pain, without additional functional impairment, is insufficient to warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Examinations conducted during the course of this appeal have been negative for ankylosis and testing has repeatedly found that the Veteran retains lumbar spine range of motion.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  Spinal contour and gait were consistently found to be normal.  In addition, the Veteran has also denied bladder or bowel impairments associated with his lumbar spine disability.  A rating in excess of 10 percent based upon limitation of motion or ankylosis is therefore not warranted.  38 C.F.R. § 4.71a, 5235-5242. 

The clinical evidence does not document a diagnosis of intervertebral disc syndrome or doctor prescribed bedrest and the April 2012 VA examination was negative for intervertebral syndrome.  A higher rating is not warranted under the criteria for intervertebral disc syndrome.  38 C.F.R. § 4.71a, 5243.  In addition, the Veteran denied that his lumbar spine radiated into his extremities and the April 2012 VA examination was negative for radiculopathy.  A separate rating is therefore not warranted for radiculopathy or never impairments.  38 C.F.R. § 4.124a, 8520.




Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran's lumbar spine disability manifested as flexion to 90 degrees, at worst as subjective complaints of pain.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  Marked interference with employment was not shown as the Veteran did not report missing time from work due to his back disability.  Consideration of an extraschedular rating is therefore not warranted.

 The Court has held that a total rating based upon individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of a veteran.  38 C.F.R.                 §§ 3.341(a), 4.19.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Veteran is service connected for a lumbar spine disability, hypertension and sinusitis with headaches, each rated as 10 percent disabling.  His combined rating is 30 percent.  Consideration of TDIU on a schedular basis is therefore precluded.  38 C.F.R. § 4.16(a).  

The Veteran has reported part-time employment in child care and that he had not been successful in finding other employment in a July 2010 VA treatment note.  In April 2012, he reported that he had been laid off in August 2011.  Extraschedular consideration of TDIU under 38 C.F.R. § 4.16(b) is not warranted as there is no indication that the Veteran was unable to maintain full-time or gainful employment due to his service connected disabilities.


ORDER

Entitlement to a rating in excess of 10 percent for mild mid upper lumbar degenerative joint disease is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


